DETAILED ACTION
	This rejection is in response to Amendments filed on 03/15/2022.
	Claims 1-12 and 15-19 are pending and have been examined. 
	Claims 13-14 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see page 9-10, filed 03/15/2022, with respect to claim objection to claim 13, 35 U.S.C. 112(b) rejection, and 35 U.S.C. 101 (non-statutory) rejection to claims 15-18  have been fully considered and are persuasive in light of current claim amendments.  The claim objection to claim 13, 35 U.S.C. 112(b) rejection, and 35 U.S.C. 101 (non-statutory) rejection to claims 15-18 have been withdrawn. 
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments on pages 10-11 of remarks filed 03/15/2022 that each limitation is carried out by a device specific process and produces a specific result which cannot be performed as a mental process, Examiner respectfully disagrees.
Looking at an image of items to determine what item is within the image is directed to a mental process of observing and making judgments about what is in an image. Also, identifying items in images is directed to a commercial interactions involving identifying user interactions with items by looking at images. Therefore, the claims are directed to an abstract idea.
In addition, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. See MPEP §§ 2106.04(d), 2106.05(b), 2106.05(c), and 2106.05(f). 
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. See MPEP § 2106.05(a).
Merely arguing that the invention involves a device specific process and produces a specific result is not a stand-alone consideration in Step 2A Prong Two. Applicant’s bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, does not improve technology. Therefore,  a device specific process that produces a specific result does not disclose an improvement in technology. 
With respect to applicant’s arguments on pages 11-13 of remarks filed 03/15/2022 that the claims recite additional elements that are integrated into a practical application because the claims specifically detail how a processor-based computer vision monitoring system can be updated depending on the result of automated product identification by a model, the claims are analogous to Example 37, and the claims are novel which is significantly more than the abstract idea, Examiner respectfully disagrees.
The courts have also identified limitations that did not integrate a judicial exception into a practical application: merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Merely implementing the abstract idea on a computer or “processor-based computer vision monitoring system” to perform updates does not integrate a judicial exception into a practical application. The processor-based computer vision monitoring system is merely used as a tool to perform the update which does not integrate the additional limitations into a practical application. 
Example 37 involves relocation of icons on a graphical user interface however, the present invention does not involve any improvement to a graphical user interface. Therefore, the present invention is not analogous to Example 37. 
Novelty of claims is discussed in the prior art rejection and is not the test for patent eligibility under 35 U.S.C. 101. Therefore, applicant argument that claims are patent eligible because they are novel does not amount to significantly more than the abstract idea. 
Applicant’s arguments with respect to prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.









Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “unsuccessfully” in independent claims 1, 15, and 19 is a relative term which renders the claim indefinite. The term “unsuccessfully” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What does it mean when an item is unsuccessfully identified? How is unsuccessfully measured? What is the scope? Appropriate correction or clarification is required.  
Claim 6 recites “a user-item interaction event detected in in the image data by the computer vision monitoring system,” rendering said claims indefinite because it is unclear what is “a user-item interaction event detected in in the image data.” What is the scope? Appropriate correction or clarification is required. 
There is insufficient antecedent basis for the following limitations in 
Claims 1, 15, and 19 recites 
the image data for item detection of an item, using at least one product identification computer vision model; if processing the image data for item detection of an item 
within a user-interface of the product mapping tool, presenting item related image data
Claim 2 recites
item related image data
Claim 4 recites
a product identifier
Claim 7 recites
item detection
All dependent claims inherit same deficiencies as independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the
claims are directed to one of the four statutory classes of invention. In the instant case,
Claims 1-12 are directed to a method, claims 15-18 are directed to a medium, and claim 19 is directed to a system each of which falls within one of the four statutory categories of inventions (process/apparatus).
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a method for
item detection, in the following limitations:
collecting image data…. in an environment; 
 if processing the image data for item detection of an item results in detection of a product identifier, mapping the product identifier to the item….
if processing the image data triggers an item detection exception when the item is unsuccessfully identified, performing remote item identification…
and receiving product identifier input.
The above-recited limitations set forth an arrangement for item detection by processing image data. This arrangement amounts to mental processes including evaluation and observation of image data to detect items from image data. This arrangement also amounts to certain methods of organizing human activity related to finding commercial interactions from images of products. Such concepts have been considered ineligible by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a set of image capture devices; processing, using a processor-based computer vision monitoring system, the image data for item detection of an item, using at least one product identification computer vision model;… in the computer vision monitoring system;… performing remote item identification comprising: communicating, over a communication network, item related image data to a remote client device configured with a product mapping tool, within a user-interface of the product mapping tool, presenting item related image data …, and updating the computer vision monitoring system in response to the product identifier input. (1, 15, 19);
identifying a product identity with a computer vision processing model; and …updating the computer vision processing model based on mapping of the item identifier input to item related image data (2 & 16);
computer vision based item tracking (3);
updating the computer vision monitoring system (2, 4, 8, 16-19);
user interface (9-10 and 19);
applying a 55 of 60GRGO-M18-USproduct identifier to an environment model (4 & 6);
computer vision monitoring system (6 and 11)
applying the product identifier to the environment model comprises updating the item location with the product identifier within a map of product shelf placement (5);
generating a set of candidate product identifiers (10 &11) 
and within the product mapping tool presenting the set of candidate product identifiers (10);
providing a query input field, and wherein generating the set of candidate product identifiers is based at least in part on input of the query input field (12).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a set of image capture devices; processing, using a processor-based computer vision monitoring system, the image data for item detection of an item, using at least one product identification computer vision model;… in the computer vision monitoring system;… performing remote item identification comprising: communicating, over a communication network, item related image data to a remote client device configured with a product mapping tool, within a user-interface of the product mapping tool, presenting item related image data …, and updating the computer vision monitoring system in response to the product identifier input. (1, 15, 19);
identifying a product identity with a computer vision processing model; and …updating the computer vision processing model based on mapping of the item identifier input to item related image data (2 & 16);
computer vision based item tracking (3);
updating the computer vision monitoring system (2, 4, 8, 16-19);
user interface (9-10 and 19);
applying a 55 of 60GRGO-M18-USproduct identifier to an environment model (4 & 6);
computer vision monitoring system (6 and 11)
applying the product identifier to the environment model comprises updating the item location with the product identifier within a map of product shelf placement (5);
generating a set of candidate product identifiers (10 &11) 
and within the product mapping tool presenting the set of candidate product identifiers (10);
providing a query input field, and wherein generating the set of candidate product identifiers is based at least in part on input of the query input field (12).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 and 15-19 are under 35 U.S.C. 103 as being unpatentable over Fisher et al. (Pub. No.: US 2019/0156277A1, hereinafter “Fisher”) in view of Glaser et al. (US Pub. No. 20180232796 A1, hereinafter “Glaser”).

Regarding claims 1, 15 and 19
Fisher discloses a method comprising: 
collecting image data from a set of image capture devices located in an environment (Fisher, FIG. 9A, [0112]:  FIG. 9A receives image frames from a plurality of cameras; FIG. 2B, [0063-0064]: cameras in shopping store); 
processing, using a processor-based computer vision monitoring system, the image data for item detection of an item using at least one product identification computer vision model (Fisher, [0113]: image processors processes image frames received from cameras to identify and track subjects in the real space using an identifier; [0114]:  image processors comprise convolutional neural network (CNN) models such as WhatCNNs to detect of puts and takes of inventory items; FIG. 8, [0107]: detects a take or a put of item from a shelf including an item identifier; [0109]: matches location of the inventory event with an inventory location; [0049]: image recognition engine connected to cameras ); 
Fisher does not explicitly teach:
if processing the image data triggers an item detection exception when the item is unsuccessfully identified, performing remote item identification comprising: communicating, over a communication network, item related image data to a remote client device configured with a product mapping tool, within a user-interface of the product mapping tool, presenting item related image data;
and receiving product identifier input and updating a computer vision monitoring system in response to the product identifier input.
However, Glaser teaches that it is known to include:
if processing the image data triggers an item detection exception when the item is unsuccessfully identified, performing remote item identification comprising: communicating, over a communication network, item related image data to a remote client device configured with a product mapping tool (Glaser, [0083]:  image data may be transmitted to a review system of a human processor when CV monitoring system 110 encounters a low confidence situation; [0192]:  Triggering a cart issue resolution tool may include prompting a worker to facilitate inspection of a customer's cart when confusion on the identity of an item with a notification communicated to a worker application/device. ; [0133]: a cart issue resolution tool may be usable by workers; [0136]:   cart issue resolution tool operable on a computing device that includes a display and at least a camera and used by a worker to quickly “scan” a customer's cart or basket to identify the unidentified items; [0172]: cart can include processing confidence levels for particular items),
within a user-interface of the product mapping tool, presenting item related image data, and receiving product identifier input and updating a computer vision monitoring system in response to the product identifier input (Glaser, [0136]:  unidentified items may be highlighted in the display of the camera image and worker assist in collecting image data to identify items that were inadequately identified previously by identifying unidentified items; [0138]: inputs in the pattern of product identifiers; [0108]: updating the state of the assessment for a customer with corrective action for a virtual cart in a bad state; [0192]: The automatic checkout shopping system preferably facilitates updating the virtual cart based on information provided through the questionnaire to resolve issues of confusion with identity of item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the known technique of Fisher with Glaser to include the aforementioned limitations since such a modification would be predictable. Specifically, Campbell would continue to teach item detection except that now an item detection includes an unsuccessfully identified item resolved based on remote item identification according to the teachings of Glaser to improve slow and error prone checkout process. This is a predictable result of the combination. (Glaser, [0003]).





Regarding claims 2 and 16 
The combination of Fisher and Glaser teaches the method of claim 1, as well as: wherein updating the computer vision monitoring system in response to the product identifier input comprises updating the product identification computer vision model based on mapping of the product identifier input to item related image data (Fisher, [0091]: image recognition engines are convolutional neural networks; [0101]: CNN identifies a SKU number of the inventory item in the hand from images; [ 0102]: CNN models for all cameras and use images to find inventory events and identify items; [0050]: CNN is trained; [0113]: image processors processes image frames received from cameras to identify and track subjects in the real space using an identifier; [0114]:  image processors comprise convolutional neural network (CNN) models such as WhatCNNs to detect of puts and takes of inventory items; FIG. 8, [0107]: detects a take or a put of item from a shelf including an item identifier; [0109]: matches location of the inventory event with an inventory location; [0015]: An inventory event is represented by a data structure including an item identifier;).
  


Regarding claim 3 
The combination of Fisher and Glaser teaches the method of claim 2, further comprising tracking the item using computer vision based item tracking, and collecting the item related image data from time instances backwards and forwards in time from an initial time of detection of the item (Fisher, [0113]:  processes image frames received from cameras to identify and track subjects in the real space; FIG. 8, [0107]: detects a take or a put of item from a shelf including an item identifier; [0109]: matches location of the inventory event with an inventory location; [0049]: image recognition engine connected to cameras; [0130]: each data point is weighted down by the time point_t in days since the timestamp of the put and take event (e.g. days before time t); [0125]: location of ketchup bottles on inventory locations in the shopping store after time t=1 (e.g. after 1 day)).
 

 
Regarding claim 4
The combination of Fisher and Glaser teaches the method of claim 1, wherein updating the computer vision monitoring system in response to the product identifier input comprises applying a 55 of 60GRGO-M18-US product identifier to an environment model based on the product identifier input (Fisher, [0098]:  predicts inventory events from images using CNN; [0104]: the item identifier and the value is a number identifying the quantity of item along with the “frame_id” of the image frame that resulted in the inventory event prediction; [0107]: update inventory data including identifier based on inventory event).
  


Regarding claims 5 and 17 
The combination of Fisher and Glaser teaches the method of claim 4, wherein processing the image data for item detection comprises detecting an item location of the item on a shelf; and wherein applying the product identifier to the environment model comprises updating the item location with the product identifier within a map of product shelf placement (Fisher, FIG. 11A, [0032]: realogram with inventory locations on portions of shelf; [0058]: realogram tracks locations in time of the inventory items in the area of real space; [0123-0124]:  realogram of the shopping store indicates inventory items associated with inventory events including item identifier; [0131]: updated realogram indicating top SKU (e.g. item identifier)).  


Regarding claim 6 
The combination of Fisher and Glaser teaches the method of claim 4, wherein applying the product identifier to the environment model comprises labeling a product identity of the item involved in a user-item interaction event detected in in the image data by the computer vision monitoring system. (Fisher, [0103]: inventory event detection; [0107]: system detects a take or a put event [0123-0124]:  realogram of the shopping store indicates inventory items associated with inventory events including item identifier; [0127-0128]: retrieve inventory event and  inventory event record includes an item identifier, a put or take indicator that identifies whether the customer has put the item on a shelf or taken the item from a shelf).  


Regarding claim 7 
The combination of Fisher and Glaser teaches the method of claim 1, further comprises detecting a user-item interaction with the item and, in response to the user-item interaction, triggering the processing of the image data for item detection. (Fisher, [0102]: put or take of item by user is detected; FIG. 6, [0098]: cameras to find a location of an inventory event (e.g. user putting or taking an item from a shelf); [0103]: the image frame can be used to identify 3D position of the inventory event; [0118]:  WhatCNN per camera 114 performing the image processing of the sequence of image frames produced by the respective camera).
  


Regarding claim 8 
The combination of Fisher and Glaser teaches the method of claim 7, wherein updating the computer vision monitoring system in response to the product identifier input comprises labeling the item of the user-item interaction with a product identifier indicated by the product identifier input (Fisher, [0107]: inventory event information used to update shelf inventory data; [0127-0128]: inventory event includes an item identifier, a put or take indicator that identifies whether the customer has put the item on a shelf or taken the item from a shelf; [0015]: An inventory event is represented by a data structure including an item identifier; [0127]: retrieves an inventory event which includes an item identifier; [0109]).  


Regarding claim 9
The combination of Fisher and Glaser teaches the method of claim 8, wherein communicating the item related image data comprises prioritizing and queuing an item identification task within the user-interface of the product mapping tool  based on predicted user path (Fisher, [0049]: image recognition engine connected to cameras; [0139-0140]: prediction of inventory items by the image recognition engine by confidence score probability for item based on threshold; [0116]: output with higher confidence score used to generate list of inventory items; [0124-0125]: sku scores based on put and takes if inventory items; [0138]: the store app displays location of items on a store map and guides the store employee to the misplaced item. Following this, the store app displays the correct location of the item on the store map and can guide the employee to the correct shelf portion to put the item in its designated location).  


Regarding claim 10
The combination of Fisher and Glaser teaches the method of claim 1, further comprising generating a set of candidate product identifiers and within the user interface of the product mapping tool presenting the set of candidate product identifiers (Fisher, FIG. 13B is an example user interface displaying the re-stocking notification for an inventory item; [0057]: inventory items can be arranged in inventory locations according to a planogram which identifies the shelves and locations on the shelf where the inventory items are planned to be stocked; [0110]).
 

 
Regarding claim 11
The combination of Fisher and Glaser teaches the method of claim 10, wherein generating the set of candidate product identifiers is based in part on product identifiers of items detected by the computer vision monitoring system to be in proximity to the item, product placement data from other store locations, and shopper history for a user interacting with the item (Fisher, [0107]: detects a take or a put event in the area of real space; [0108]: use inventory event to locate nearest shelf; [0109]: shelf with the shortest distance from the location of the inventory event is selected and calculate distance; [0127-0128]: inventory event includes an item identifier; [0136]:  check the stock level of inventory; [0130-0131]:  time point in days since the timestamp of the put and take event);
  

 
Regarding claim 12 
The combination of Fisher and Glaser teaches the method of claim 10, further comprising providing a query input field, and wherein generating the set of candidate product identifiers is based at least in part on input of the query input field (Fisher, [0138]: find inventory item based on a shopping list entered in the store app).


Regarding claim 18 
The combination of Fisher and Glaser teaches the non-transitory machine-readable storage medium of claim 16, 
wherein further comprising detecting a user-item interaction with the item (Fisher, [0102]: put or take of item by user is detected; FIG. 6, [0098]: cameras to find a location of an inventory event (e.g. user putting or taking an item from a shelf); [0103]: the image frame can be used to identify 3D position of the inventory event); and 
wherein updating the computer vision monitoring system in response to the product identifier input comprises labeling the item of the user-item interaction with a product identifier indicated by the product identifier input (Fisher, [0015]: An inventory event is represented by a data structure including an item identifier; [0127]: retrieves an inventory event which includes an item identifier;  [0056]: update the inventory in inventory locations in the shopping store as customers put and take items from the shelves. updates the inventory data structure of the inventory locations by indicating the product identifiers; [0104]: update inventory data based on identifying inventory location using comparison of planogram to inventory events; [0107]: update inventory data including identifiers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U related to product recognition and deep learning as well as Chen et al. (US Patent No. 10176514 B1) related to in-store product mapping on PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684      

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684